Citation Nr: 0940720	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 2004 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date prior to May 20, 2004 
for eligibility to Dependents' Educational Assistance 
benefits.

3.  Entitlement to an effective date prior to February 24, 
2005 for the grant of a 40 percent evaluation for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Winston-Salem, North Carolina VARO, where 
the Veteran appeared for a video conference hearing in 
September 2008.  

In November 2008, the Board denied the Veteran's claim for an 
effective date prior to May 20, 2004 for the grant of service 
connection for post-traumatic stress disorder (PTSD), while 
remanding the above claims for additional development and 
adjudication.


FINDINGS OF FACT

1.  The Veteran did not file an initial claim concerning the 
specific issues in this case prior to May 20, 2004.  

2.  The claims file is devoid of evidence indicating that the 
disabilities for which service connection was in effect prior 
to May 20, 2004, namely a left knee disorder and facial 
scars, precluded the Veteran from securing and following a 
substantially gainful occupation prior to that date.

3.  The earliest evidence of record indicating that the 
criteria for a 40 percent evaluation for a left knee disorder 
had been met is the report of the Veteran's February 24, 2005 
VA examination, which served as the basis for the 
establishment of a 40 percent evaluation as of that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 20, 2004 for the grant of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2008).

2.  The criteria for entitlement to an effective date prior 
to May 20, 2004 for eligibility to Dependents' Educational 
Assistance benefits have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400 (2008).

3.  The criteria for entitlement to an effective date prior 
to February 24, 2005 for the grant of a 40 percent evaluation 
for a left knee disorder have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  In this context, a TDIU claim is, in effect, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 421 (1999).  The determination of a TDIU effective date 
in turn affects the assignment of an effective date for 
Dependents' Educational Assistance, because, under 38 
U.S.C.A. Chapter 35, basic eligibility is found to exist if a 
Veteran was discharged from service under conditions other 
than dishonorable conditions and the Veteran has a permanent 
and total service-connected disability.  38 U.S.C.A. § 3501; 
38 C.F.R. §§ 3.807, 21.3021.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

II.  Factual background

The Veteran's initial application for service connection for 
a left knee disorder was received in January 2002.  The 
Seattle VARO granted this claim, with a 30 percent evaluation 
assigned as of January 11, 2002, in an August 2003 rating 
decision.  The Veteran was notified of this decision in the 
same month but never filed a written communication expressing 
dissatisfaction or disagreement with the August 2003 decision 
or a desire to contest the result.  See 38 C.F.R. § 20.201.  

On April 21, 2004, the Seattle VARO received a letter from a 
United States Senator indicating that the Veteran was 
"seeking an earlier effective date for his service connected 
disabilities."  (At that time, the only other disability for 
which service connection was in effect was facial scars, with 
an initial 30 percent evaluation assigned as of January 11, 
2002.)  The Senator further inquired as to whether a claim 
was pending.  On May 6, 2004, the Veteran's representative 
was contacted by the Seattle VARO and notified that the 
Veteran's effective dates were correct, that he could submit 
a Notice of Disagreement with a September 2003 rating 
decision concerning the rating for his service-connected 
scars until October 2, 2004, and that he had no claim 
presently pending.  The representative confirmed that she 
would pass this information on to the Veteran.

On May 20, 2004, the Veteran filed a request to reopen a 
claim for service connection for PTSD.  This claim was 
received by the Seattle VARO on the same date.  Later, on 
September 7, 2004, the RO received a lay statement 
referencing a left leg injury and unemployability.

Concurrent with this time frame, the claims file includes 
records of outpatient VA treatment beginning in August 2003.  
The vast majority of the entries in these records concern 
mental health and substance abuse treatment, but the Veteran 
was treated for left knee symptoms on several occasions.  
Knee x-rays from September 2003 revealed left knee 
postoperative changes with a single screw in the distal femur 
and a wire that surrounded the patella and was disrupted and 
fragmented in several points.  There were moderate 
osteoarthritic changes around the joint that were noted to 
have slightly progressed.  The patella appeared sclerotic and 
somewhat deformed, with a prominent extension inferiorly, and 
a periosteal bone reaction extended along the posterior 
aspect of the proximal tibial diaphysis.  In February 2004, 
the Veteran was noted to have advanced degenerative joint 
disease of the left knee and was counseled on knee 
replacement surgery; however, range of motion testing, while 
painful, revealed motion from zero to 100 degrees, and the 
knee was stable to varus and valgus laxity.  A May 2004 
neurology consult report indicates that the Veteran reported 
bilateral knee pain, but no specific findings were noted 
other than pain.  A November 2004 orthopedic consult revealed 
bilateral knee pain, status post-service related motor 
vehicle accident with multiple injuries and pain complaints 
"especially degenerative joint disease of the bilateral 
knees."  Crutches were prescribed as well.  However, a 
physical examination of the knees was noted to have been 
deferred at that time.

On February 24, 2005, the Veteran underwent a VA orthopedic 
examination.  This examination revealed that the Veteran was 
unable to do left knee range of motion testing and could not 
lift his knee due to muscle weakness and acute pain.  A 
diagnosis of marked degenerative joint disease of the left 
knee and instability of the knee was rendered, and the 
examiner noted that the Veteran's "only hope for the future 
is a total knee replacement to give him respite from his 
pain, and a workable joint which will carry his weight."  

Following this examination, in the appealed April 2005 rating 
decision, the Seattle VARO granted service connection for 
PTSD, with a 50 percent evaluation assigned as of May 20, 
2004.  The RO also granted TDIU in this decision, effective 
from May 20, 2004, and cited symptoms of PTSD, facial scars, 
and a left knee disorder in making this determination.  In 
the same decision, eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35 was established as 
of May 20, 2004.  Finally, the RO increased the evaluation 
for a left knee disorder from 30 percent to 40 percent as of 
February 24, 2005 (under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 by analogy), citing the VA examination results from that 
date.

III.  Analysis

A. TDIU and Dependents' Educational Benefits

Preliminarily, the Board notes that, under VA laws and 
regulations, a total disability rating based on individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  


As noted above, the Board previously denied the Veteran's 
claim for an earlier effective date for the grant of service 
connection for PTSD in its November 2008 decision.  The 
current effective date of the grants of TDIU and basic 
eligibility to Dependents' Educational Assistance, May 20, 
2004, coincides with the effective date of the grant of 
service connection for PTSD and the date that the claim for 
service connection for PTSD was received.  Consequently, in 
determining whether entitlement to TDIU and basic eligibility 
to Dependents' Educational Assistance were shown by the 
record prior to May 20, 2004, only the findings concerning 
the service-connected left knee disorder and facial scars may 
be considered because those were the only service-connected 
disabilities at that time.

The VA outpatient records dated prior to May 20, 2004, 
however, contain minimal findings as to those two service-
connected disorders and are entirely devoid of any opinions 
or other commentary suggesting that a left knee disorder and 
facial scars, in and of themselves, rendered the Veteran 
unable to secure or follow a substantially gainful 
occupation.  In view of this, the Board finds no basis for 
determining that the criteria for entitlement to TDIU had 
been met prior to May 20, 2004.  Consequently, there is no 
basis for an effective date earlier than that date for basic 
eligibility to Dependents' Educational Assistance.  The 
Veteran's claims for earlier effective dates for those 
benefits must accordingly be denied.

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Left knee disorder

Preliminarily, the Board has considered the applicable 
diagnostic criteria for evaluating knee disorders under 
38 C.F.R. § 4.71a.  Several diagnostic codes, including 
Diagnostic Codes 5257 (recurrent subluxation and lateral 
instability) and 5260 (flexion) contain provisions for a 
maximum 30 percent evaluation, but not higher.  The only 
diagnostic codes allowing a 40 percent or greater evaluation 
are Diagnostic Codes 5256 (ankylosis in flexion between 10 
degrees and 20 degrees), 5260 (extension limited to 30 
degrees), and 5262 (nonunion of the tibia and fibula with 
loose motion requiring a brace).  The Board is mindful that 
38 C.F.R. §§ 4.40 and 4.45, concerning such findings as 
painful motion, functional loss due to pain, excess 
fatigability, and weakness, are applicable in such cases.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

In considering the effective date for the 40 percent 
evaluation for the Veteran's left knee disorder, the Board is 
mindful of the provisions of 38 C.F.R. § 3.157(b)(1) and has 
considered his VA outpatient records dated prior to February 
24, 2005 accordingly.  These records, however, contain almost 
no commentary as to the extent of disability in terms of 
applicable diagnostic criteria.  There was no evidence of 
ankylosis, and none of the treatment providers at this time 
provided range of motion findings.  X-rays showed left knee 
postoperative changes with a single screw in the distal femur 
and a wire that surrounded the patella and was disrupted and 
fragmented in several points, but the only corresponding 
commentary as to the degree of disability indicated moderate 
osteoarthritic changes.  There was no suggestion of findings 
commensurate to nonunion of the tibia and fibula with loose 
motion requiring a brace.  By contrast, the February 24, 2005 
VA examination revealed marked degenerative joint disease and 
instability of the left knee, and the Seattle VARO 
subsequently assigned a 40 percent evaluation under 
Diagnostic Code 5262 by analogy on the basis of such 
findings.  See 38 C.F.R. §§ 4.20, 4.27.

In summary, the Board finds no competent medical evidence 
whatsoever to support an evaluation in excess of 30 percent 
for the Veteran's left knee disorder prior to February 24, 
2005.  The Veteran's claim for an earlier effective date for 
the grant of a 40 percent evaluation must therefore be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.



IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was not furnished to the Veteran prior to the 
April 2005 rating decision.  In March 2006, however, the 
Veteran was informed that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following the November 2008 remand, a corrective notice 
letter addressing the Veteran's specific claims was furnished 
in January 2009.  The Veteran's claims were subsequently 
readjudicated in a July 2009 Supplemental Statement of the 
Case.  This course of corrective action meets the notice 
requirements set forth in Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran was 
afforded multiple VA examinations in February 2005, and 
records of VA outpatient treatment from the period of time at 
issue have been obtained and added to the claims file.  There 
is no indication of any further medical treatment for which 
corresponding records have not been requested and obtained to 
date.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to May 20, 2004 for 
the grant of TDIU is denied.

Entitlement to an effective date prior to May 20, 2004 for 
eligibility to Dependents' Educational Assistance benefits is 
denied.

Entitlement to an effective date prior to February 24, 2005 
for the grant of a 40 percent evaluation for a left knee 
disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


